DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 20-21, in the reply filed on June 8, 2021, is acknowledged. Further, it is noted that amended claims 2-18 and new claim 22 are drawn to the elected invention. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The remainder of the instant Office Action is directed to claims 2-18 and 20-22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 20, line 7, the limitation reading “and combinations of any thereof” renders the claim indefinite. It is unclear whether said limitation refers to combinations including at least two of an iron powder, a zinc powder, a copper powder, a tungsten powder, a bismuth powder, a nickel powder, a tin powder, or whether said 
In reference to claim 20, line 10, the limitation reading “and combinations of any thereof” renders the claim indefinite. It is unclear whether said limitation refers to combinations including at least two of boric acid, borax, borate, metaboric acid, tetraboric acid, boron trioxide, or whether said limitation is intended to cover combinations of any known anti-sparking agents, e.g., anti-sparking agent combinations that don’t include at least one of boric acid, borax, borate, metaboric acid, tetraboric acid, boron trioxide. The wording of the limitation “combinations of any thereof” is ambiguous, since “thereof” could be referring to the previously recited “anti-sparking agent” or the “at least one of boric acid, borax, borate, metaboric acid, tetraboric acid, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 7-18, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,260,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim recites what is in effect a “species” of the more “generic” invention of the application claims (claims 2, 7-8, and 20); the invention of the patent “anticipates” that of the application. Further, the features found in the application claims, which are not found in the patent claims (e.g., the features of claims 9-18 and 21), are taught by the prior art of record (e.g., Perez). Thus, it would have been obvious to a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Trowbridge (2011/0293955), Simonetti (9222050), Woodford (2168381), Wallace (4735146), Calkins (2178529), Calkins (2360473), Jackson (7966937), Nichols (2020/00094319), Dew (2346124), Perez (2012/0308426), and Langhammer (2226002).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641